Continuation sheet
Continuation of 3. NOTE:
The proposed amendment such that “wherein the second UCI includes a hybrid automatic repeat request-acknowledgement (HARQ-ACK) feedback” raise new issue that would require further considerations and/or search.
Response to Arguments
Applicant's arguments filed 04/20/2021 have been fully considered but they are not persuasive. 
The Applicant argues with respect to priority date, see pages 9-10 of 13, that “The current application claims priority to US provisional application No. 62/654,000 filed April 6, 2018, which pre-dates the PCT filing date of May 3, 2018 of the Park PCT. Therefore, only the disclosures of the Park provisional applications are actually prior art against the present application because the priority of present application predates the Park PCT”.
In response, the Examiner appears to agree that US provisional application No. 62/654,000 filed April 6, 2018, which pre-dates the PCT filing date of May 3, 2018 of the Park PCT. However, as stated by the Applicant that “Park provisional applications are actually prior art against the present application”. Since the provisional Application(s) with earlier filing date(s), they 
The Applicant argues that, see page 10 of 13, that “If a future Office Action relies on Park as a prior art reference, then citations to the Park provisional applications should be provided to support the alleged teachings of Park, because only the disclosures of the Park provisional applications are actually prior art against the pending claims, based on the relative priorities”.
In response, the Examiner attached the provisional applications with earlier filing date so that the Applicant can further review them if he is unable to access them.
Regarding claim 1, the applicant alleged that the system of “Park’037” fails to show or merely suggest “wherein the first UCI includes a channel state information (CSI) report;...wherein the second UCI includes a hybrid automatic repeat request-acknowledgement (HARQ-ACK) feedback” as recited by applicant on page “11 of 13”.
In response, the examiner respectfully disagrees because in this case, the system of “Park’037” explicitly teaches the above limitation.
Park’037 teaches, see para.0023, determining a first PUCCH format carrying SR information, and a second PUCCH format carrying HARQ-ACK information, and when the first PUCCH format is a PUCCH format including one or two and supporting UCI of up to two bits, the second PUCCH format is a PUCCH format including four or more symbols and supporting UCI of up to two bits, thus both first  and second PUCH format supporting/carrying UCI, see para.0019, the UCI may include channel state information (CSI) or HARQ-ACK, see para.0137, channel state information (CSI) is a feedback/report information for a channel measurement result (i.e. wherein the first UCI includes a channel state information (CSI) report), see para.0071, the UCI includes a Hybrid Automatic Repeat and reQuest Acknowledgement/Negative Acknowledgement (HARQ-ACK/NACK), a Scheduling Request (SR), a Channel Quality Indicator (CQI), a Precoding Matrix Index (PMI), a Rank Indicator (RI), see also para.0019 (i.e. wherein the second UCI includes a hybrid automatic repeat request-acknowledgement (HARQ-ACK) feedback).
Regarding claims 12 and 20, the same argument as claim 1 is also applied to claims 12 and 20 since claims 12 and 20 recited similar features as claim 1.
Regarding claims 2-11, 13-19 and 21-25, the same argument as independent claim 1 is also applied to claims 2-11, 13-19 and 21-25 since claims 2-11, 13-19 and 21-25 are each depend either directly or indirectly from independent claims 1 as discussed above.

In view of the above, it is clear the previously cited prior arts still disclose the applicant claim invention as set detailed in the rejection below.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINNCELAS LOUIS whose telephone number is (571)270-5138.  The examiner can normally be reached on 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 571-272-2832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/VINNCELAS LOUIS/Primary Examiner, Art Unit 2474